



EXHIBIT 10
NAVISTAR INTERNATIONAL CORPORATION
AND CONSOLIDATED SUBSIDIARIES
______________________________


MATERIAL CONTRACTS


The following document of Navistar Financial Dealer Note Master Owner Trust II,
an affiliated trust of Navistar International Corporation, is filed herewith:
10.95
Amendment No. 3 to Series 2012-VFN Indenture Supplement, dated as of May 31,
2017, between Navistar Financial Dealer Note Master Owner Trust II, as the
issuing entity, and Citibank, N.A. (as successor to The Bank of New York
Mellon), as indenture trustee. [navex10954302019.htm]
The following documents of Navistar International Corporation, its principal
subsidiary, Navistar, Inc., and its indirect subsidiary, Navistar Financial
Corporation, are incorporated herein by reference:
10.96
Amendment No. 3 to Pooling and Servicing Agreement, dated as of April 12, 2019,
by and among Navistar Financial Dealer Note Master Owner Trust II, as the
issuing entity, Navistar Financial Securities Corporation, as the depositor, and
Navistar Financial Corporation, as the servicer. Filed as Exhibit 10.1 to the
Current Report on Form 8-K dated April 15, 2019 and filed on April 15, 2019.
Commission File No. 001-09618.
[http://www.sec.gov/Archives/edgar/data/808450/000080845019000101/amendmentno3.htm]
10.97
Amendment No. 12 to the Note Purchase Agreement, dated as of April 12, 2019,
among Navistar Financial Securities Corporation, as the seller, Navistar
Financial Corporation, as the servicer, New York Life Insurance Company, as a
managing agent and a committed purchaser, New York Life Insurance and Annuity
Corporation, as a managing agent and a committed purchaser, and Bank of America,
National Association, as administrative agent, as a managing agent and as a
committed purchaser. Filed as Exhibit 10.2 to the Current Report on Form 8-K
dated April 15, 2019 and filed on April 15, 2019. Commission File No. 001-09618
[http://www.sec.gov/Archives/edgar/data/808450/000080845019000101/amendmentno12.htm].
10.98
Second Amendment to Amended and Restated Employment and Services Agreement,
dated April 24, 2019 and effective as of April 22, 2019, among Navistar
International Corporation, Navistar, Inc. and Troy A. Clarke. Filed as Exhibit
10.1 to the Current Report on Form 8-K dated April 26, 2019 and filed on April
26, 2019. Commission File No. 001-09618.*
[http://www.sec.gov/Archives/edgar/data/808450/000080845019000111/secondamendmenttonavistari.htm]
* Indicates a management contract or compensatory plan or arrangement required
to be filed or incorporated by reference as an exhibit to this report.





E-1